The offense is driving a motor vehicle upon a public highway while drunk. The punishment assessed is confinement in the county jail for a period of 45 days and a fine of $100.00.
The record shows that upon the trial of the case appellant entered a plea of guilty and filed a plea for a suspension of sentence in case of conviction.
Appellant brings forward two complaints which he contends present reversible error. His first complaint relates to the court's charge upon the law of suspension of sentence. The court instructed the jury to the effect that appellant had filed a plea for a suspension of sentence and they should consider and determine whether he had ever been convicted of a felony in this or any other state, and whether or not they would recommend that his sentence should be suspended. The jury found that appellant had not theretofore been convicted of a felony either in this or any other state but expressly recommended that sentence be not suspended. Although the court's charge on the subject is rather brief, it is obvious from the verdict that the jury knew that they had a right to recommend the suspension of sentence, although they assessed his punishment at confinement in the county jail for a period of 45 days and a fine of $100.00 because they expressly recommended that sentence be not suspended. Consequently the jury was not misled or confused by the court's charge on the subject.
By his second bill of exception appellant complains of certain argument indulged in by the District Attorney in opposing the recommendation for a suspension of sentence. We see no such vice in the remarks complained of as would require a reversal. In support of his contention appellant cites us to a number of authorities. We have read each and every one of them and find that in those cases the District Attorney injected by way of argument facts and circumstances similar to those in the case on trial and concluded with the remark that in *Page 189 
each instance the conviction was sustained. Such is not the case here.
The prosecution and conviction in this case occurred prior to the effective date of amendment of Art. 802, Penal Code, by Chapter 507, Acts of the 47th Legislature, Regular Session, changing the penalty for the first offense of this nature from a felony to a misdemeanor.
No reversible error having been presented by the record before us, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.